DOCUMENTS UNDER SEAL                                                    TOTAL TIME (m ins): 13
M AGISTRATE JUDGE                        DEPUTY CLERK                           REPORTER/DIGITAL RECORDING:
M INUTE ORDER                           Stephen Ybarra                             10:41 - 10:54
MAGISTRATE JUDGE                         DATE                                      NEW CASE         CASE NUMBER
Alex G. Tse                             July 27, 2021                                               3:21-cr-00274-CRB-2
                                                    APPEARANCES
DEFENDANT                                AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
Jarrod Copeland                                   Y        P       John Ambrosio                          APPT.
U.S. ATTORNEY                            INTERPRETER                          FIN. AFFT                 COUNSEL APPT'D
Frank Riebli                             n/a                                  SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER             DEF ELIGIBLE FOR                PARTIAL PAYMENT
                             Pepper Friesen                        APPT'D COUNSEL                  OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
                                                                                                            TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT              BOND HEARING         IA REV PROB. or              OTHER
                                                                               or S/R
       DETENTION HRG             ID / REMOV HRG           CHANGE PLEA          PROB. REVOC.                 ATTY APPT
                                                                                                            HEARING
                                                   INITIAL APPEARANCE
        ADVISED                 ADVISED                 NAME AS CHARGED              TRUE NAME:
        OF RIGHTS               OF CHARGES              IS TRUE NAME
                                                      ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON             READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT               SUBSTANCE
                                                       RELEASE
      RELEASED             ISSUED                  AMT OF SECURITY        SPECIAL NOTES                 PASSPORT
      ON O/R               APPEARANCE BOND         $                                                    SURRENDERED
                                                                                                        DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                 DETAINED        RELEASED      DETENTION HEARING               REMANDED
      FOR             SERVICES                                               AND FORMAL FINDINGS             TO CUSTODY
      DETENTION       REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                           PLEA
    CONSENT                    NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                CHANGE OF PLEA             PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                        FILED
                                                      CONTINUANCE
TO:                              ATTY APPT               BOND                  STATUS RE:
8/18/21 (previously set)         HEARING                 HEARING               CONSENT                    TRIAL SET

AT:                              SUBMIT FINAN.            PRELIMINARY          CHANGE OF                 STATUS
                                 AFFIDAVIT                HEARING              PLEA
9:00 AM                                                   _____________
BEFORE HON.                      DETENTION                ARRAIGNMENT          MOTIONS                    JUDGMENT &
                                 HEARING                                                                  SENTENCING
CRB
       TIME W AIVED              TIME EXCLUDABLE          IDENTITY /           PRETRIAL                   PROB/SUP REV.
                                 UNDER 18 § USC           REMOVAL              CONFERENCE                 HEARING
                                 3161                     HEARING
                                               ADDITIONAL PROCEEDINGS
This proceeding held via Zoom video conference. Defendant consents to proceed by video. Alex Porter states an appearance
on behalf of intended victim. Defendant's wife addresses the Court under oath. AUSA shall submit a proposed detention
order.
                                                                                       DOCUMENT NUMBER:
